Citation Nr: 9905420	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a right inguinal herniorrhaphy.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left inguinal herniorrhaphy.

3.  Entitlement to an increased rating for calluses of the 
feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from October 1981 to 
May 1984.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an October 1995 rating decision in 
which the RO denied the veteran's increased rating claims for 
calluses of the feet, evaluated as 10 percent disabling 
effective from April 1991; and residuals of a right inguinal 
hernia, evaluated as noncompensable effective from May 1984.  
The RO also service connected the veteran for residuals of a 
left inguinal hernia, evaluated as noncompensable, effective 
from May 1984.  The veteran filed an NOD in November 1995, 
and an SOC was issued in December 1995.  A substantive appeal 
was filed in April 1996, and Supplemental SOCs were issued in 
October 1997 and May 1998.  

The Board also notes that the veteran, in his VA Form 9 
(Appeal to Board of Veterans' Appeals), filed an informal 
claim for service connection for depression, claimed as 
secondary to service-connected residuals of his right and 
left (bilateral) inguinal herniorrhaphy.  No decision has 
been rendered by the RO as to this claim, and while not 
before us at this time, it is referred to the RO for further 
development.  

REMAND

As noted above, the veteran's claims file reflects that he is 
service connected for residuals of a right inguinal 
herniorrhaphy, residuals of a left inguinal herniorrhaphy, 
and calluses of the feet.  He perfected an appeal as to those 
issues in an April 1996 substantive appeal (VA Form 9).  In 
doing so, the veteran requested a personal hearing before a 
VARO hearing officer.  He was scheduled for, but later 
canceled, personal hearings in May 1996, July 1996, September 
1996, and February 1997.  Correspondence from the RO to the 
veteran during this period was addressed to Edward McNeil, 
427 Prospect St., East Orange, NJ 07017.

Thereafter, in January 1998, the RO contacted the veteran by 
letter and requested that he clarify the type of hearing he 
wanted, otherwise it would be assumed he wished a Travel 
Board hearing before a Member of the Board.  The letter was 
addressed to Edward McNeil, 116 Summit Street, East Orange, 
NJ 07017.  No response to the RO's request appears in the 
claims file.  

In September 1998, the veteran was notified by letter that he 
had been scheduled for a Travel Board hearing in October 
1998.  The letter was addressed to the veteran at 427 
Prospect Street, East Orange, NJ 07017.  It was subsequently 
returned to the RO by the U.S. Postal Service that same 
month, September 1998, as "not deliverable as addressed - 
unable to forward."  In October 1998, the RO informed the 
veteran that, because he had failed to report for his Travel 
Board hearing, his appeal was being certified to the Board 
for disposition.  The notification was addressed to the 
veteran at 427 Prospect Street, East Orange, NJ 07017.  

Thereafter, in an Informal Hearing Presentation dated in 
December 1998, the veteran's service representative noted 
that the veteran still wished a personal hearing.  He also 
reported that notice of the scheduled Travel Board hearing in 
October 1998 had been sent to the wrong address, and not the 
veteran's current address at 116 Summit Street, East Orange, 
NJ 07017.  

The Board notes that there appears to have been 
miscommunication between the RO and the veteran as to the 
veteran's correct address.  Furthermore, it appears 
notification of the veteran's Travel Board hearing in October 
1998 was sent to the wrong address.  Since the veteran has 
since reported that he still desires a personal hearing, we 
believe that, in order to ensure due process of law, the RO 
should schedule the veteran for his requested hearing.  

However, in doing so, the Board also wishes to point out that 
the RO had scheduled the veteran for personal hearings on 
four previous occasions, all of which were canceled by the 
veteran.  Furthermore, the veteran never replied to the RO's 
letter of January 1998, sent to his address at 116 Summit 
Street, East Orange, NJ, requesting clarification on whether 
the veteran still desired a personal hearing.  We emphasize 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  If the veteran has 
information important to the adjudication of his claim, and 
he wishes it to be considered, he must make it available.  
This principle applies to his oral testimony, as well.  Thus, 
the veteran is reminded of his obligation to cooperate with 
the RO.  Moreover, he is cautioned that he should make every 
effort to report for any future scheduled hearing.  

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following action:

The RO should correspond with the veteran 
at his current address and request 
clarification on the type of personal 
hearing he wishes.  Following this, the 
veteran should then be schedule for such 
a hearing.  Upon completion of the 
requested development, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

